Title: To George Washington from Stephen Moore, 1 June 1790
From: Moore, Stephen
To: Washington, George



New York 1st June 1790

The Memorial and Petition of Stephen Moore of the State of North Carolina Humbly Sheweth
That, at a season when it is the wish of every friend to America not to break in upon your tranquility, your Memorialist finds himself under the painful necessity of intruding a few moments on your time.
That having devoted his constant efforts and a large proportion of his property in aiding & furnishing the Army acting in the southern department; And having endured the miseries of a tedious & painful captivity in the City & harbour of Charleston; with a number of other expensive casualties in this line, his fortune is become exceedingly impaired.
That having a numerous & growing family, looking to him for tuition & support through early life, he wishes by every virtuous endeavour to occupy himself, in such way, as that his labours may tend towards making his Children useful to the society of which they are to become members.
That your memorialist has his residence near Hillsborough, one of the most central towns in the State of North Carolina, and could with general convenience to the people of the State, and he hopes with due justice to the United States execute such office as he may be thought worthy of.
With this view your memorialist humbly prays that his case may be taken into your favourable consideration, And that

he may receive such marks of your attention as in your goodness may seem right. And your memorialist as in duty bound will ever pray

Stephen Moore

